Citation Nr: 1808952	
Decision Date: 02/13/18    Archive Date: 02/23/18

DOCKET NO.  16-47 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an increased rating in excess of 20 percent for bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:  California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Mariah N. Sim, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1957 to August 1959.

This matter comes to the Board of Veteran's Appeals (Board) on appeal from an August 2015 rating decision issued by Department of Veterans' Affairs (VA) Regional Office (RO) in Los Angeles, California
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2017).  


FINDING OF FACT

The Veteran's hearing impairment is no worse than Level XI in the right ear and Level III in the left ear. 

	
CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for bilateral hearing loss disability have not been met. 38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.7, 4.85, Diagnostic Code 6100, 4.86 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he should have a higher rating for his bilateral hearing loss disability as his symptoms are worse than those contemplated by the currently assigned rating.


At a February 2014 VA examination, the Veteran reported that he experienced significant difficulty hearing in all listening environments, and reported that he had no hearing ability in his right ear.  Audiometric testing results at that time were as follows:

Hertz
1000
2000
3000
4000
Average
Right Ear
85
80
85
105
88.75
Left Ear
40
55
65
95
63.75

Speech recognition ability was measured at 0 percent in the right ear and 88 percent in the left ear.  The examiner diagnosed bilateral sensorineural hearing loss.  Applying those values to the rating criteria results in a numeric designation of Level XI in the right ear and Level III in the left ear.  38 C.F.R. § 4.85, Table VI (2017).  Application of the levels of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85 produces a 20 percent rating.  The Board notes that the Veteran does have exceptional patterns of hearing loss in his right ear.  However, given the Veteran's nonexistent speech recognition in his right ear, it is not to his benefit to be evaluated under Table VIa.

At an April 2015 VA audiology evaluation, the Veteran reported that he had difficulty hearing in all listening environments, even with the use of hearing aids.  Audiometric testing results at that time were as follows:

Hertz
1000
2000
3000
4000
Average
Right Ear
90
90
10
105
96.25
Left Ear
50
70
75
100
73.75

Speech recognition ability was measured at 0 percent in the right ear and 90 percent in the left ear.  The examiner diagnosed bilateral sensorineural hearing loss.  Applying those values to the rating criteria results in a numeric designation of Level IX in the right ear and Level III in the left ear.  38 C.F.R. § 4.85, Table VI (2017).  Application of the levels of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85 produces a 20 percent rating. Again, the Board notes that the Veteran does have exceptional patterns of hearing loss in his right ear.  However, given the Veteran's nonexistent speech recognition in his right ear, it is not to his benefit to be evaluated under Table VIa.

In addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Both the February 2014 and April 2015 VA examiners clearly identified the effects that the Veteran's bilateral hearing loss disability had on his daily activities and the effects on the Veteran's social interactions.  Therefore, the Board finds that the VA examination reports of record are in compliance with the requirements of Martinak.

There are no other audiogram reports of record showing the Veteran to have hearing impairment worse than that reported at the VA examinations of record.  The Board acknowledges the Veteran's lay statements that he must wear hearing aids and that his hearing acuity created problems with daily living activities causing him to feel isolated.  Specifically, the Veteran has stated that in 2015, that when speaking with someone who had a high pitched voice, he had to interrupt frequently and ask the person to repeat.  However, the objective findings on examination do not allow for the assignment of ratings higher than that which is assigned in this case.  The Board is bound by the mechanical formula provided by regulation for the assignment of ratings for service-connected hearing loss, and is without authority to grant a higher schedular rating in this case.  Thus, the medical evidence of record is more probative than lay contentions as to the extent of the Veteran's hearing loss.  

The Veteran's bilateral hearing loss disability has not been shown to be worse than Level IX in the right ear, or Level III in the left ear.  Those results fall within the schedular criteria for a 20 percent rating.  Therefore, the criteria for rating in excess of 20 percent have not been met.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2017).


ORDER

Entitlement to a rating in excess of 20 percent for bilateral hearing loss disability is denied.



____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


